Exhibit 10.19

PROMISSORY NOTE

 

$9,350,000.00    September 30, 2010

FOR VALUE RECEIVED, the undersigned, IIT BELL GARDENS PORTFOLIO I LP, a Delaware
limited partnership (“Maker”), hereby promises to pay to the order of ING USA
ANNUITY AND LIFE INSURANCE COMPANY, an Iowa corporation, or any subsequent
holder hereof (“Payee”), at the office of Payee, c/o ING Investment Management
LLC, 5780 Powers Ferry Road, NW, Suite 300, Atlanta, Georgia 30327-4349, or at
such other place as Payee may from time to time designate in writing, the
principal sum of NINE MILLION THREE HUNDRED FIFTY THOUSAND AND NO/100 DOLLARS
($9,350,000.00) and interest thereon from and after the date of disbursement
hereunder at four and ninety-five one-hundredths percent (4.95%) per annum
(“Note Rate”), both principal and interest to be paid in lawful money of the
United States of America, as follows:

(i) Interest only from and including the date of this Promissory Note (the
“Note”) through and including September 30, 2010, shall be paid on October 1,
2010 or, at the option of Payee, on the date hereof; and

(ii) Equal payments of principal and interest shall be made in successive
monthly installments commencing on November 1, 2010, and continuing on the first
day of each and every calendar month thereafter up to and including
October 1, 2040 (the “Maturity Date”) or, upon exercise of Payee’s right under
the following paragraph, the Call Date (as hereinafter defined) as to which
Payee has exercised its right, all but the final installment thereof to be in
the amount of Forty-Nine Thousand Nine Hundred Seven and 49/100 Dollars
($49,907.49), and the final installment payable on the Maturity Date, or, if
earlier, the exercised Call Date to be in the full amount of outstanding
principal of this Note, interest and all other sums remaining unpaid hereunder
and under the Mortgage (as hereinafter defined).

Notwithstanding any provisions of this Note to the contrary, the Payee reserves
the right (the “Call Option”) to declare the entire amount of outstanding
principal of this Note, interest and all other sums remaining unpaid hereunder
and under the Mortgage to be due and payable on any of the following dates (each
referred to as a “Call Date,” and collectively the “Call Dates”):

(i) October 1, 2020; and

(ii) October 1, 2030.

Such right shall be exercised by Payee, in its sole and absolute discretion, by
giving written notice to Maker at least three (3) months prior to the Call Date
as to which Payee is electing, which notice shall refer to this Note and state
the Call Date elected by Payee. The exercise of such right by Payee shall not
relieve Maker of its obligation to make scheduled payments hereunder, or to pay
any other sums due and owing hereunder, between the date of such notice



--------------------------------------------------------------------------------

and the elected Call Date. The exercise of such right by Payee will result in
the original principal amount of this Note not having been fully amortized by
the payment of the monthly installments hereunder prior to the exercised Call
Date, and Maker shall be obligated to make a payment of the entire amount of
outstanding principal of this Note and interest and all other sums remaining
unpaid hereunder and under the Mortgage on the Call Date.

All payments on account of the Indebtedness (as hereinafter defined) shall be
applied: (i) first, to further advances, if any, made by the Payee as provided
in the Loan Documents (as hereinafter defined); (ii) next, to any Late Charge
(as hereinafter defined); (iii) next, to interest at the Default Rate (as
hereinafter defined), if applicable; (iv) next, to the Prepayment Premium (as
hereinafter defined), if applicable; (v) next, to interest at the Note Rate on
the unpaid principal balance of this Note unless interest at the Default Rate is
applicable; and (vi) last, to reduce the unpaid principal balance of this Note.
Interest shall be calculated on the basis of a year consisting of 360 days and
with twelve thirty-day months, except that interest due and payable for less
than a full month shall be calculated by multiplying the actual number of days
elapsed in such period by a daily interest rate based on a 360-day year. As used
herein, the term “Indebtedness” shall mean the aggregate of the unpaid principal
amount of this Note, accrued interest, all Late Charges, any Prepayment Premium,
and advances made by Payee under the Loan Documents.

In the event any installment of principal or interest due hereunder, or any
escrow fund payment for real estate taxes, assessments, other similar charges or
insurance premiums due under the Mortgage shall be more than ten (10) days
overdue, Maker shall pay to the holder hereof a late charge (“Late Charge”) of
four cents ($.04) for each dollar so overdue or, if less, the maximum amount
permitted under applicable law, in order to defray part of the cost of
collection and of handling delinquent payments.

The terms of this Note are expressly limited so that in no event whatsoever
shall the amount paid or agreed to be paid to the Payee exceed the highest
lawful rate of interest permissible under applicable law. If, from any
circumstances whatsoever, fulfillment of any provision hereof or any other
documents securing the Indebtedness at the time performance of such provision
shall be due, shall involve the payment of interest exceeding the highest rate
of interest permitted by law which a court of competent jurisdiction may deem
applicable hereto, then, ipso facto, the obligation to be fulfilled shall be
reduced to the highest lawful rate of interest permissible under applicable law;
and if for any reason whatsoever Payee shall ever receive as interest an amount
which would be deemed unlawful, such interest shall be applied to the payment of
the last maturing installment or installments of the principal portion of the
Indebtedness (whether or not then due and payable) and not to the payment of
interest.

Payment of this Note is secured by a Deed of Trust, Security Agreement,
Financing Statement and Fixture Filing (the “Mortgage”) dated on or about this
same date by Maker, as trustor, for the benefit of Payee, as beneficiary,
encumbering certain real estate and other property interests situated in Los
Angeles County, California and more particularly described in the Mortgage (the
“Premises”). This Note, the Mortgage, that certain Loan Agreement (the “Loan
Agreement”) by and between Maker and Payee dated of even date herewith, and all
other instruments now or hereafter evidencing, securing or guarantying the loan
evidenced hereby are

 

2



--------------------------------------------------------------------------------

sometimes collectively referred to as the “Loan Documents”. The Mortgage
contains “due on sale or further encumbrance” provisions which, together with
all other terms of the Mortgage, are incorporated herein by this reference.

Except as expressly stated in this Note and in Sections 3.07(h) of the loan
agreements applicable to the Affiliate Loans (as such term is defined in the
Loan Agreement) and 3.08(a) of the Loan Agreement, there shall be no right to
prepay the principal portion of the Indebtedness. Maker reserves, however, the
privilege to prepay, in full but not in part, the principal portion of the
Indebtedness on October 1, 2011 (the “Lockout Period”) at any time thereafter,
upon sixty (60) days prior written notice to the Payee (provided that such
notice may be revoked by Maker by delivery of written notice to Payee at any
time prior to the installment payment date on which the prepayment is
scheduled), and payment of a premium (the “Prepayment Premium”) equal to (except
as otherwise hereinafter provided) the greater of:

(i) an amount (the “Treasury Obligation Amount”) equal to the sum (the “Yield
Maintenance Calculation”) of (a) the present value of the scheduled monthly
installments on this Note from the date of prepayment to the Maturity Date or,
if earlier, the next applicable Call Date, and (b) the present value of the
amount of principal and interest due on the Maturity Date or, if earlier, the
next applicable Call Date (assuming all scheduled monthly installments due prior
thereto were made when due) minus (c) the outstanding principal balance of this
Note as of the date of prepayment. The present values described in clauses
(a) and (b) shall be computed on a monthly basis as of the date of prepayment,
discounted at the yield of the U.S. Treasury obligation closest in maturity to
the Maturity Date or, if earlier, the next applicable Call Date, as published in
the Federal Reserve Statistical Release H.15 (519) Selected Interest Rates
listed under the U.S. Governmental Securities, Treasury Constant Maturities
(“Treasury Rate”) plus fifty (50) basis points. The Treasury Rate so used shall
be the “Week Ending” yield for the week immediately preceding the date of such
prepayment. If no Treasury Constant Maturities are published for the specific
length of time from the date of prepayment of this Note to the Maturity Date or
to the next applicable Call Date, whichever is next to occur, the Treasury Rate
that shall be used shall be computed based on a linearly interpolated interest
rate yield between the two Treasury Constant Maturities that (i) most closely
correspond with the Maturity Date, or the next applicable Call Date, whichever
is next to occur, as of the date of such prepayment and (ii) bracket in time
such Maturity Date, or the next applicable Call Date, one being before the
Maturity Date, or the next applicable Call Date, and the other being after the
Maturity Date, or the next applicable Call Date. If for any reason the above
Treasury Rate is no longer published in the Federal Reserve Statistical Release
H.15 (519) Selected Interest Rates, the Treasury Rate shall be based on the
yields reported in another publication of comparable reliability and
institutional acceptance as selected by the Payee in its sole and absolute
discretion which most closely approximates yields in percent per annum of
actively traded U.S. Treasuries of varying maturities. The Treasury Obligation
Amount is intended to be that amount which, together with the amount prepaid,
shall be sufficient to enable Payee to invest in a U.S. Treasury obligation for
the remaining term of this Note to provide the same

 

3



--------------------------------------------------------------------------------

effective yield on the amount paid from the date of prepayment to the Maturity
Date or, if earlier, the next applicable Call Date (such yield being reduced by
the effect of adding fifty (50) additional basis points to the yield of U.S.
Treasury obligations used for the purpose of the discount factors hereinbefore
provided) as would have been the yield on such amount under this Note if such
amount had not been prepaid; or

(ii) one percent (1.0%) of the outstanding principal balance of this Note as of
the prepayment date.

Except as provided in the next two (2) sentences, in no event shall the amount
prepaid be less than the total amount of the then outstanding principal and
accrued and unpaid interest thereon plus one percent (1%) of the then
outstanding principal. Notwithstanding the Lockout Period, in the event of
acceleration of this Note at any time and subsequent involuntary or voluntary
prepayment (even if during the period in which no prepayment is permitted), the
Prepayment Premium shall be payable except for (a) a prepayment which results
from application of proceeds from insured damage, condemnation or other taking
of the Premises when no Event of Default (as hereinafter defined) exists;
(b) any prepayment which is made within ninety (90) days prior to the Maturity
Date or a Call Date (regardless of whether Payee has exercised its Call Option);
or (c) any application of any Cross Paydown (as defined in the loan agreements
applicable to the Affiliate Loans (as such term is defined in the Loan
Agreement), then no Prepayment Premium shall be due. In the event the Prepayment
Premium was ever construed by a court having jurisdiction thereof to be an
interest payment, the Prepayment Premium shall not exceed an amount equal to the
excess, if any, of (i) interest calculated at the highest rate permitted by
applicable law, as construed by courts having jurisdiction thereof, on the
principal balance of this Note from time to time outstanding from the date
thereof to the date of such payment, less (ii) interest theretofore paid on this
Note. The Lockout Period shall not apply to a partial prepayment of principal of
this Note resulting from the application of proceeds from casualty or
condemnation of the Premises or any portion thereof.

In the event Payee applies any insurance proceeds or condemnation proceeds to
the reduction of the principal portion of the Indebtedness in accordance with
the terms of the Mortgage, then no Prepayment Premium shall be due or payable as
a result of such application and the monthly installments due and payable
hereunder thereafter shall be modified to amortize the principal portion of the
Indebtedness remaining unpaid after such application over the remaining term of
the amortization period then in effect, provided a datedown title insurance
endorsement satisfactory to Payee is issued with respect to the mortgagee title
insurance policies in favor of Payee with respect to the Premises.

If the maturity of the Indebtedness is accelerated by Payee as a consequence of
the occurrence of an Event of Default at any time during this Lockout Period or
at any other time a Prepayment Premium would otherwise be due, the Maker agrees
that an amount equal to the Prepayment Premium (determined as if prepayment were
made on the date of acceleration) shall be added to the balance of unpaid
principal and interest then outstanding, and that the Indebtedness shall not be
discharged except: (i) by payment of such Prepayment Premium,

 

4



--------------------------------------------------------------------------------

together with the balance of principal and interest and all other sums then
outstanding, if the Maker tenders payment of the Indebtedness prior to
completion of a non-judicial foreclosure sale (if applicable in the State of
Oregon), judicial order or judgment of foreclosure sale; or (ii) by inclusion of
such Prepayment Premium as a part of the Indebtedness in any such completion of
a non-judicial foreclosure sale (if applicable in the State of Oregon), judicial
order or judgment of foreclosure.

It is hereby expressly agreed by Maker that time is of the essence in the
performance of this Note and that each of the following occurrences shall
constitute a default (“Event of Default”) under this Note:

(i) The failure of the Maker to:

(a) make any payment of principal or interest under this Note within ten
(10) days after the same shall fall due, or

(b) comply with any of the other terms of this Note within thirty (30) days
after written notice of such failure has been given by Payee to Maker or within
such longer period of time, not to exceed an additional sixty (60) days, as may
be reasonably necessary to cure such non-compliance if Maker is diligently and
with continuity of effort pursuing such cure and the failure is susceptible of
cure within such additional sixty-day period.

(ii) The failure of Maker to make payment of any amount due the Payee under any
Loan Document other than this Note, on the date the same shall fall due
(including any applicable grace period).

(iii) The occurrence of any breach, default, event of default or failure of
performance (however denominated) under any Loan Document other than this Note,
and the expiration of any applicable cure period without the same having been
cured.

From and after the date of the occurrence of any Event of Default and continuing
until such Event of Default is fully cured (if Maker is entitled under this Note
to cure such default) or until this Note is paid in full, the Maker promises to
pay interest on the principal balance of this Note then outstanding at the rate
(the “Default Rate”) equal to the Note Rate plus five percentage points (5%) per
annum or, if less, the maximum rate permitted under applicable law. Interest at
the Default Rate shall accrue on the amount of any judgment rendered hereon or
in connection with any foreclosure of the Mortgage. The Maker agrees that such
additional interest which has accrued shall be paid at the time of and as a
condition precedent to the curing of such Event of Default. During the existence
of any such Event of Default Payee may apply payments received on any amounts
due hereunder or under the terms of any of the Loan Documents as Payee shall
determine.

 

5



--------------------------------------------------------------------------------

 

Payee shall have the following rights, powers, privileges, options and remedies
whenever any Event of Default shall occur under this Note:

(i) To foreclose, or exercise any power of sale under, the Mortgage.

(ii) To accelerate the maturity of the Indebtedness and declare the entire
unpaid principal balance of, and any unpaid interest then accrued on, this Note,
together with any Prepayment Premium, without demand or notice of any kind to
the Maker or any other person, to be immediately due and payable.

(iii) To exercise any and all rights, powers, privileges, options and remedies
available at law or in equity and as provided in any of the Loan Documents.

Upon the occurrence of an Event of Default, the Maker expressly agrees to pay
all costs of collection and enforcement of every kind, including without
limitation, all reasonable attorneys’ fees and expenses actually incurred, court
costs, costs of title evidence and insurance, inspection and appraisal costs and
expenses of every kind incurred by Payee in connection with the protection or
realization of any or all of the security for this Note, whether or not any
lawsuit is filed with respect thereto. The occurrence of an Event of Default
under this Note shall constitute a default under each and all of the other Loan
Documents.

The rights, powers, privileges, options and remedies of Payee, as provided in
this Note, in any of the Loan Documents, or otherwise available at law or in
equity shall be cumulative and concurrent, and may be pursued singly,
successively or together at the sole discretion of Payee, and may be exercised
as often as occasion therefor shall occur. No delay or discontinuance in the
exercise of any right, power, privilege, option or remedy hereunder shall be
deemed a waiver of such right, power, privilege, option or remedy, nor shall the
exercise of any right, power, privilege, option or remedy be deemed an election
of remedies or a waiver of any other right, power, privilege, option or remedy.
Without limiting the generality of the foregoing, the failure of the Payee after
the occurrence of any Event of Default to exercise Payee’s right to declare the
Indebtedness remaining unmatured hereunder to be immediately due and payable
shall not constitute a waiver of such right in connection with any future Event
of Default. Acceleration of maturity, once elected by Payee, may be, in Payee’s
sole and absolute discretion rescinded by Payee’s written acknowledgment to that
effect, but without limiting the foregoing the tender and acceptance of partial
payment or partial performance shall not, by itself, in any way affect or
rescind such acceleration.

Maker waives presentment for payment, demand, notice of nonpayment, notice of
dishonor, protest of any dishonor, notice of protest, notice of intent to
accelerate, notice of acceleration of maturity, and all other notices in
connection with the delivery, acceptance, performance, default or enforcement of
the payment of this Note, except as otherwise provided herein or in the other
Loan Documents, and agrees that if more than one the liability of each of them
hereunder shall be joint, several and unconditional without regard to the
liability of any other party and shall not be in any manner affected by any
indulgence, extension of time, renewal, waiver or modification granted or
consented to by Payee; and Maker consents to any and all extensions of time,
renewals, waivers or modifications that may be granted by Payee with respect to
the payment or other provisions of this Note, and to the release of any
collateral given

 

6



--------------------------------------------------------------------------------

to secure the payment hereof, or any part thereof, with or without substitution,
and agrees that additional makers or guarantors may become parties hereto
without notice to any of them or affecting any of their liability hereunder.

Payee shall not by any acts of omission or commission be deemed to have waived
any rights or remedies hereunder unless such waiver is in writing and signed by
Payee, and then only to the extent specifically set forth therein; a waiver in
respect of one event shall not be construed as continuing or as a bar to the
exercise or waiver of such right or remedy in respect of a subsequent event.

All notices, demands, requests, and other communications desired or required to
be given hereunder (“Notices”) shall be in writing and shall be given by:
(i) hand delivery to the address for Notices; (ii) delivery by overnight courier
service to the address for Notices; or (iii) sending the same by United States
mail, postage prepaid, certified mail, return receipt requested, addressed to
the address for Notices.

All Notices shall be deemed given and effective upon the earliest to occur of:
(x) the hand delivery of such Notice to the address for Notices; (y) one
business day after the deposit of such Notice with an overnight courier service
by the time deadline for next day delivery addressed to the address for Notices;
or (z) three business days after depositing the Notice in the United States mail
as set forth in (iii) above. All Notices shall be addressed to the following
addresses:

 

Maker:   

IIT Bell Gardens Portfolio I LP

c/o Industrial Income Trust Inc.

518 17th Street, Suite 1700

Denver, Colorado 80202

Attention: Ms. Lainie P. Minnick

With a copy to:   

Brownstein Hyatt Farber Schreck, LLP

410 Seventeenth Street, Suite 2200

Denver, Colorado 80202-4432

Attention: Ana Lazo Tenzer, Esq.

Payee:   

ING USA Annuity and Life Insurance Company

c/o ING Investment Management LLC

5780 Powers Ferry Road, NW, Suite 300

Atlanta, Georgia 30327-4349

Attention: Mortgage Loan Servicing Department

  

and

  

ING Investment Management LLC

5780 Powers Ferry Road, NW, Suite 300

Atlanta, Georgia 30327-4349

Attention: Real Estate Law Department

 

7



--------------------------------------------------------------------------------

 

With a copy to:   

Bryan Cave LLP

One Atlantic Center

Fourteenth Floor

1201 West Peachtree Street, NW

Atlanta, Georgia 30309-3488

Attention: John R. Parks, Esq.

or to such other persons or at such other place as any party hereto may by
Notice designate as a place for service of Notice. Provided, that the “copy to”
Notice to be given as set forth above is a courtesy copy only; and a Notice
given to such person is not sufficient to effect giving a Notice to the
principal party, nor does a failure to give such a courtesy copy of a Notice
constitute a failure to give Notice to the principal party.

This Note shall be governed by and construed in accordance with the laws
(excluding conflicts of laws rules) of the State of Oregon.

Subject to the terms of the next succeeding paragraph and notwithstanding
anything to the contrary otherwise contained in this Note, but without in any
way releasing, impairing or otherwise affecting this Note or any of the other
Loan Documents (including without limitation any guaranties or indemnification
agreements), or the validity hereof or thereof, or the lien of the Mortgage, it
is agreed that Payee’s source of satisfaction of the Indebtedness and Maker’s
other obligations hereunder and under the Loan Documents is limited to (a) the
Premises and proceeds thereof, (b) rents, income, issues, proceeds and profits
arising out of the Premises, and (c) any separate guaranty or indemnification
agreements guarantying or indemnifying Payee with respect to the payment of any
amounts due hereunder and under the Loan Documents and/or Maker’s performance
hereunder and under the Loan Documents; provided, however, that nothing herein
contained shall be deemed to be a release or impairment of said Indebtedness or
the security therefor intended by the Mortgage, or be deemed to preclude Payee
from foreclosing the Mortgage or from enforcing any of Payee’s rights or
remedies in law or in equity thereunder, or in any way or manner affecting
Payee’s rights and privileges under any of the Loan Documents or any separate
guaranty or indemnification agreements guarantying Maker’s payment and/or
performance hereunder and/or under the Loan Documents.

NOTWITHSTANDING THE FOREGOING LIMITATION OF LIABILITY PROVISION, OR ANYTHING IN
THIS NOTE TO THE CONTRARY, MAKER SHALL PAY, AND THERE SHALL AT NO TIME BE ANY
LIMITATION ON MAKER’S PERSONAL LIABILITY FOR THE PAYMENT TO PAYEE OF:

(i) the application of rents, security deposits, or other income, issues,
profits, and revenues derived from the Premises after the occurrence of an Event
of Default to anything other than (a) normal and necessary operating expenses of
the Premises or (b) the Indebtedness evidenced by this Note. It is understood
that any rents collected more than one month in advance as of the time of the
Event of Default shall be considered to have been collected after the Event of
Default;

 

8



--------------------------------------------------------------------------------

 

(ii) any loss, cost or damages actually incurred by Payee arising out of or in
connection with fraud or material misrepresentations to Payee by Maker (or by
any of its general partners, officers, shareholders, members, or their
employees, if applicable);

(iii) any loss, cost or damages actually incurred by Payee arising out of or in
connection with Maker’s use or misapplication of (a) any proceeds paid under any
insurance policies by reason of damage, loss or destruction to any portion of
the Premises, or (b) proceeds or awards resulting from the condemnation or other
taking in lieu of condemnation of any portion of the Premises, for purposes
other than those set forth in the Mortgage;

(iv) any loss, cost or damages actually incurred by Payee arising out of or in
connection with any waste of the Premises or any portion thereof and all
reasonable costs incurred by Payee in order to protect the Premises (for
purposes of this subparagraph, the term “waste” means the commission of acts
leading to permanent injury to the remainder or reversion or failure to exercise
the ordinary care of a prudent person for the preservation of the Premises);

(v) any taxes, assessments and insurance premiums for which Maker is liable
under this Note, the Mortgage or any of the other Loan Documents and which are
paid by Payee (but not the proportionate amount of any such taxes, assessments
and insurance premiums which accrue following the date of foreclosure (plus any
applicable redemption period) or acceptance of a deed in lieu of foreclosure);

(vi) any loss, costs or damages actually incurred by Payee arising out of or in
connection with the breach of Maker’s covenants, obligations and liabilities
contained in Paragraph 31 of the Mortgage and under the Environmental
Indemnification Agreement dated of even date herewith executed by Maker and
Industrial Income Operating Partnership LP, a Delaware limited partnership
(“Guarantor”), in favor of Payee;

(vii) any loss, cost or damages actually incurred by Payee to Payee arising out
of or in connection with any construction lien, mechanic’s lien, materialman’s
lien or similar lien against the Premises arising out of acts or omissions of
Maker, subject to Maker’s right to contest pursuant to the Loan Documents;

(viii) the total Indebtedness in the event that Maker or Guarantor voluntarily
files a petition in bankruptcy or commences a case or insolvency proceeding
under any provision or chapter of the Federal Bankruptcy Code;

(ix) any loss, costs or damage, resulting from any act of Maker or its general
partners, members, shareholders, officers, directors, beneficiaries, and/or
trustees to obstruct, delay or impede (a “Delay”) Payee from exercising any of
its rights or remedies under the Loan Documents upon the occurrence of a
voluntary

 

9



--------------------------------------------------------------------------------

bankruptcy proceeding or a monetary default provided Payee agrees that the
interposition by Maker of a valid and meritious defense to Payee’s monetary suit
for a payment under the Loan Documents (other than principal and interest due
under this Note) shall not constitute a Delay;

(x) the total Indebtedness and the Loan Documents in the event that (a) Maker
makes an unpermitted transfer of an interest in the Maker or in the Premises
without the prior written approval of Payee, or (b) Maker makes an unpermitted
encumbrance on the Premises or the holder of an ownership interest in Maker
encumbers such interest, without the prior written approval of Payee; and

(xi) all costs and fees, including without limitation reasonable attorney fees
and costs, incurred by Payee in the enforcement of subparagraphs (i) through
(x) above.

With the exception of those items of liability specifically set forth in items
(i) through (xi) above, the lien of any judgment against Maker in any proceeding
instituted on, under or in connection with this Note shall not extend to any
property now or hereafter owned by Maker other than the interest of the Maker in
the Premises and the other security for the payment of this Note.

This Note, together with the other Loan Documents and the certain Environmental
Indemnification Agreement executed by Maker, constitute the entire agreement
between the parties hereto pertaining to the subject matters hereof and thereof
and supersede all negotiations, preliminary agreements and all prior or
contemporaneous discussions and understandings of the parties hereto in
connection with the subject matters hereof and thereof.

THE PARTIES HERETO, AFTER CONSULTING OR HAVING HAD THE OPPORTUNITY TO CONSULT
WITH COUNSEL, KNOWINGLY, VOLUNTARILY, AND INTENTIONALLY WAIVE, TO THE EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT THEY MAY HAVE TO A TRIAL BY JURY IN ANY
LITIGATION BASED ON OR ARISING OUT OF THIS AGREEMENT OR INSTRUMENT, OR ANY
RELATED INSTRUMENT OR AGREEMENT, OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY
OR ANY COURSE OF CONDUCT, DEALING, STATEMENTS, WHETHER ORAL OR WRITTEN, OR
ACTION OF ANY PARTY HERETO. NO PARTY SHALL SEEK TO CONSOLIDATE BY COUNTERCLAIM
OR OTHERWISE, ANY SUCH ACTION IN WHICH A JURY TRIAL HAS BEEN WAIVED WITH ANY
OTHER ACTION IN WHICH A JURY TRIAL CANNOT BE OR HAS NOT BEEN WAIVED. THESE
PROVISIONS SHALL NOT BE DEEMED TO HAVE BEEN MODIFIED IN ANY RESPECT OR
RELINQUISHED BY ANY PARTY HERETO EXCEPT BY A WRITTEN INSTRUMENT EXECUTED BY ALL
PARTIES.

Maker acknowledges receipt of a copy of this instrument at the time it was
signed.

 

10



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Maker has executed, sealed and delivered this Promissory
Note as of the day and date first above written.

 

IIT BELL GARDENS PORTFOLIO I LP,

a Delaware limited partnership

By:  

IIT Bell Gardens Portfolio I GP LLC,
a Delaware

limited liability company, General Partner

  By:  

IIT Real Estate Holdco LLC,

a Delaware limited liability company,

Sole Member

    By:  

      /s/ Thomas G. McGonagle

    Name:  

          Thomas G. McGonagle

    Title:             Authorized Signatory

 

11